FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected because-  
(1) The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a sensor”, claimed in claims 1, 5 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
(2) The drawings are objected to because drawings of Fig.9 are blurred. The figure 9 of PGPub and the originally filed drawings are not readable. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning (See MPEP 1.84 (l)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 discloses “a sensor” in the preamble, however, the claim merely discloses mounting elements to mount a sensor, not the component of the sensor. A sensor and a sensor mount are not the same thing. Thus, the claim is objected and appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. (See MPEP § 2172.01). The omitted structural cooperative relationships in claim 5, are: 
Claim 5 recites a limitation "securing the sensor to a wall by fastening the security fins to the wall through the plurality of bores", however, one of ordinary skill in the art fails to ascertain how the sensor is connected to the mount, more specifically to the fins. The examiner turns to the originally filed disclosure and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize how the sensor is connected to the mount, more specifically to the fins. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 6-9 are rejected as they fail to correct the problem of claim 5 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US 2011/0277569 A1).
Regarding Claim 1, Rush teaches an instrumentation fitting (Fig.1-2; element 2), including: a mounting part (fig.1; element 4) defining a profile (shown  in fig.1); a mounting plate (fig.1; element 14) to which the mounting part (fig.1; element 4) is mounted (shown in fig.1-2 and discussed in [0011]); and  a plurality of security fins (fig.1; elements 16, fasteners) mounted to the mounting plate (shown in fig.1), each of the security fins (fig.1; elements 16) defining a respective flange (each of the fasteners 16 has a respective flange) that extends beyond the profile of the mounting part (shown in fig.1) and a plurality of bores (fig.1; elements 18) through which the security fins may be secured to a mounting location (shown  in fig.1 and [0011] discloses that the main body 4 comprises a corresponding number of recesses 24 to permit the fastener 16 to be received in the apertures 18).  
Rush does not explicitly teach a sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant 

Regarding Claim 2, the sensor of claim 1 is taught by Rush.
Rush further teaches that the mounting plate defines a plurality of cooperating hooks (fig.1; element 16 also performs as cooperating hooks); the mounting part defines a plurality of mounting recesses (fig.1; element 24); and the mounting part is mounted to the mounting plate by engagement of the cooperating hooks with the mounting recesses (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16).  

Regarding Claim 3, the sensor of claim 2 is taught by Rush.
Rush further teaches that the mounting part is further mounted to the mounting plate by a plurality of fasteners (elements 16 perform as fasteners as well).  

Regarding Claim 4, the sensor of claim 1 is taught by Rush.
Rush further teaches that the mounting part defines a plurality of mounting recesses (fig.1; element 24).
As to the limitation “the security fins each define a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part,”  Rush discloses the claimed invention except for a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. However, it would have been obvious to one of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

As best understood, regarding Claim 5, Rush teaches a method for mounting a sensor or sensor lead (fig.1-2; element 2, an instrumentation fitting), comprising: mounting a mounting part (fig.1; element 4) to a mounting plate (fig.1; element 14), the mounting part defining a profile (shown  in fig.1 and discuss in [0011]); mounting a plurality of security fins (fig.1; elements 16) to the mounting part (shown  in fig.1 and discuss in [0011]), each of the security fins defining a respective flange that extends beyond the profile of the mounting part (shown in fig.1) and a plurality of bores through which the security fins may be secured to a mounting location in use (shown  in fig.1 and [0011] discloses that the main body 4 comprises a corresponding number of recesses 24 to permit the fastener 16 to be received in the apertures 18).
Rush does not explicitly teach regardingPage 26Docket No. 90647492 securing the sensor to a wall by fastening the security fins to the wall through the plurality of bores. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush’s structure is related to a housing or mounting structure for a sensor where the sensor is feed through flange 6 [0008]. Further, the leads from sensors are routed 

Regarding Claim 6, the method of claim 5 is taught by Rush.
Rush further teaches that mounting the mounting part to the mounting plate includes engaging a plurality of cooperating hooks (fig.1; element 16 also performs as cooperating hooks) on the mounting part with a plurality of mounting recesses (fig.1; element 24) in the mounting plate [0011].  

Regarding Claim 7, the method of claim 6 is taught by Rush.
Rush further teaches that mounting the mounting part to the mounting plate further includes mounting the mounting part to the mounting plate using a plurality of fasteners (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16, and elements 16 perform as fasteners as well).  

Regarding Claim 8, the method of claim 5 is taught by Rush.
Rush further teaches that comprising plate engaging the security fins to the mounting part (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16).  


Claim 9, the method of claim 8 is taught by Rush.
Rush further teaches that engaging the security fins and the mounting part by engaging a second plurality of hooks to a plurality of engagement recesses defined by the mounting part.  
As to the limitation “engaging the security fins and the mounting part by engaging a second plurality of hooks to a plurality of engagement recesses defined by the mounting part,”  Rush discloses the claimed invention except for a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush discloses a plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. Further, it would have been obvious to one of ordinary skill in the art to incorporate a second plurality of hooks since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Kostelecky et al. (US 8,955,344 B2, “Kostelecky”). 
Regarding Claim 10, Rush teaches a method for mounting a sensor or sensor lead (fig.1-2; element 2, an instrumentation fitting), comprising: the sensor fitting includes a mounting part (fig.1; element 4) engaged to a mounting plate (fig.1; element 14) and a plurality of security fins (fig.1; elements 16); fastening the mounting plate to a wall (shown in fig.1 and [0011] discloses that the main body 4 comprises a corresponding number of recesses 24 to permit the fastener 16 to be received in the apertures 18); engaging the security fins (fig.1; elements 16) with the 
Rush does not explicitly teach regarding (i) powering up the sensor, and (ii) sliding the mounting part and engaged security fins into an engagement with the mounting plate.
However, Kostelecky teaches (i) a HVAC sensor assembly and method comprising a platform 110 may include any suitable components for powering HVAC sensors secured relative to the platform and for processing and/or communicating information from the sensors (col.4; lines 54-65). As to (ii), Kostelecky teaches the beam 108 may be slidably secured relative to flange 104 by the attachment mechanism (col.3; lines 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kostelecky in the method of Rush since this is well-known in the art to power the sensor while in use, and slidably securing a sensor mounting part is also is a known alternative securing mechanism in the art. Thus, utilizing Kostelecky’s teaching, one of ordinary skill in the art may modify the mounting part to make it slidable.

Claim 11, the method of claim 10 is taught by Rush in view of Kostelecky.
Rush further teaches that engaging the mounting part and the security fins with the mounting plate includes mounting the mounting part to the mounting plate by engaging a plurality of cooperating hooks (fig.1; element 16 also performs as cooperating hooks) on the mounting plate with a plurality of mounting recesses (fig.1; element 24) in the mounting part (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16). 

Regarding Claim 12, the sensor of claim 11 is taught by Rush in view of Kostelecky.
Rush further teaches that the engaging the mounting part to the mounting plate further includes fastening the mounting part to the mounting plate (elements 16 perform as fasteners as well).  

Regarding Claim 13, the method of claim 10 is taught by Rush in view of Kostelecky.
Rush further teaches that the mounting part defines a plurality of mounting recesses (fig.1; element 24).
As to the limitation “clipping the security fins to the back of the mounting part by engaging a second plurality of hooks defined by the security fins with the plurality of mounting recesses defined by the mounting plate,” Rush discloses the claimed invention except for a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush discloses a plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. Further, it would have been obvious St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Response to Arguments
Applicant's arguments filed on 09/23/2021 with respect to claims 1-13 have been fully considered but they are not persuasive. 
Due to the current amendment to the Claims, the Objections to Claims 4, 9 and 13 are withdrawn.  
(a) With regards to Drawing Objection applicants argue in page 6:
(i) “the present application at [0096] describes a communication network monitoring device 102 as including a housing, mounting plate, etc. "aspects of which are illustrated in Figures 6 to 8." The present application at [0098] further indicates that "Figure 9 illustrates a method of installing the device ... Step 1: Power up you sensor ... Step 4: Snap both security fins onto the sensor. Step 5: Slide the sensor with security fins onto the mounting bracket .... "
Thus, FIG. 9 does illustrate the claimed sensor, e.g., in Steps 1, 4, and 5. Moreover, sensors are well known in the art, as is their functionality, i.e., sensing, which can be/is often treated the same as monitoring. Thus, the communication network monitoring device 102 illustrated in FIGS. 1, 2, and 3 is a sensor.”
(ii) “The Examiner also objected to FIG. 9 for being blurry. As noted above, Applicant is submitting herewith, a replacement drawing sheet that more clearly illustrates the aspects of FIG. 9.”

(b) With regards to claim objection of claim 1 applicants argue in page 7:
“The title of the present application is "Sensor Mount Using Security Fins," and the specification of the present application discloses a sensor and its mounting features. Moreover, Applicant is unaware of any requirement that if an element/component is recited in a claim preamble, that all it's components must be recited, especially when the component(s) are well known in the art. Here, the mounting of sensors is at issue, rather than the functionality/ componentry of sensors. Nevertheless, and for example (as already discussed above), communication network monitoring device 102 is a sensor, which "may include a housing an mounting plate .... " Thus, it is proper to recite a sensor that includes mounting components, as is done in claim 1.”


“Paragraph [0096] of the present application goes no to further explain that "[t]he hooks and recesses are configured to provide a ... fit so as to mount the housing to the mounting plate. Applicant notes that again, [0096] of the present application explicitly describes that communication network monitoring device 102 (which is a sensor) includes a housing that in turn, comprises a mounting part. Accordingly, this limitation is explicitly described in the specification of the present application, and clearly/explicitly references the figures for corresponding illustrations.”

 (d) With regards to claim rejections of claims 1 and 5 under 35 U.S.C. 103 applicant argues in pages 11-12:
“First, it appears that Rush utilizes a flange, and understands what a flange comprises, but does not describe or consider its fasteners 16 to be flanges, let alone security flanges.

Second, independent claim 1 requires that the claimed plurality of security fins define "a respective flange that extends beyond the profile of the mounting part and a plurality of bores through which the security fins may be secured to mounting location.,, However, FIG. 2 of Rush clearly shows that what the Office Action interprets as flanges (i.e., the heads of bolts/fasteners 16) do not extend beyond the profile of the mounting part (to which the main body of Rush is analogized by the Office Action). The heads of fasteners 16 are clearly within the boundaries of the cover plate 14, which itself, does not extend beyond the profile of the main body 4. Even though figures do not necessarily reflect intended scale, nothing in Rush would support the Office Action's interpretation that the fasteners 16 extend beyond the profile of the main body 4.

Claim 5 recites the same or similar limitations as those recited by claim 1. In light of the above, Applicant submits that Rush fails to teach or suggest each and every limitation recited by claims 1 and 5.”

(e) With regards to claim rejections of claim 10 under 35 U.S.C. 103 applicant argues in page 12-13:
“Kostelecky appears to be directed to an HVAC sensor assembly that involves some form of sliding connection to mate the sensor to an elongated support member 106, that may be a beam 108. Kostelecky, 2:28-46. Although Kostelecky describes some form of sliding engagement, nothing would motivate one of ordinary skill in the art to combine the teachings of Rush (directed to a cylindrical instrumentation fitting meant to be inserted into a vessel aperture). There would be no reason to utilize the sliding engagement of Kostelecky because there is no need to connect the instrumentation fitting of Rush to any support member. Even if the teachings of Kostelecky and Rush could have been combined, the resulting combination would render 


The examiner respectfully disagrees. 
The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements to overcome the rejection under 35 U.S.C. §112(a) may be found in MPEP § 2172.01. The requirements to overcome the rejection under 35 U.S.C. §112(b) may be found in MPEP § 2173.02. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I).
As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”
As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 



 (a) The examiner respectfully disagrees. (i) Even though the communication network monitoring device 102 is shown in fig.1-2, none of the figures shows or label a sensor. Nowhere in the originally filed Specification is it disclosed that the communication network monitoring device 102 is the sensor. Para.[0050] discloses “The MCU firmware unit (302) may be configured to monitor the communication network monitoring device (102) through an array of sensors.” Clearly, the communication network monitoring device and the sensor(s) are two different elements here. Further, nowhere in para.[0096] it is disclosed that the network monitoring device (102) is the sensor. (ii) The replacement drawing is still blurry. Thus, the Drawing Objection is still maintained.
(b) As to arguments regarding objections of claim 1, the arguments are considered but not persuasive. First, the preamble or any limitation is not defined by the title of the invention. Second, while the title of the present application is "Sensor Mount Using Security Fins," the preamble recites a limitation “a sensor.” A sensor and a sensor mount are not the same element. Para.[0050] discloses “The MCU firmware unit (302) may be configured to monitor the communication network monitoring device (102) through an array of sensors.” Clearly, the communication network monitoring device and the sensor(s) are two different elements here. Further, nowhere in para.[0096] it is disclosed that the network monitoring device (102) is the sensor. Third, as to Effect of Preamble, MPEP 2111.02 states,
“I. PREAMBLE STATEMENTS LIMITING STRUCTURE: Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.
II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE: The claim preamble must be read in the context of the entire claim. The determination of whether 
As applicants argued, the mounting of sensors is at issue, rather than the functionality/ componentry of sensors. However, with “a sensor” in the preamble clearly indicates a sensor as a sensing element rather than the mounting of sensors. Thus, “a sensor” is a limitation which generally contains sensing element(s) which is not a sensor mount or a network monitoring device, as argued.
(c) As to claim 5-9, a sensor and a sensor mount are not the same element. Para.[0050] discloses “The MCU firmware unit (302) may be configured to monitor the communication network monitoring device (102) through an array of sensors.” Clearly, the communication network monitoring device and the sensor(s) are two different elements here. Further, nowhere in para.[0096] it is disclosed that the network monitoring device (102) is the sensor. Furthermore, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize how the sensor is connected to the mount, more specifically to the fins. Therefore, the rejection under 35 U.S.C. §112(b) is maintained.
(d) The examiner respectfully disagrees. Rush implicitly teaches the limitations. Rush teaches a mounting part (fig.1; element 4) defining a profile (shown  in fig.1); a mounting plate (fig.1; element 14) to which the mounting part (fig.1; element 4) is mounted (shown in fig.1-2 and discussed in [0011]); and  a plurality of security fins (fig.1; elements 16, fasteners) mounted to the mounting plate (shown in fig.1), each of the security fins (fig.1; elements 16) defining a respective flange (each of the fasteners 16 has a respective flange) that extends beyond the 
 (e) As to Claim 10, Kostelecky teaches the beam 108 may be slidably secured relative to flange 104 by the attachment mechanism (col.3; lines 25-26). One of ordinary skill in the art would incorporate the teaching of Kostelecky in the method of Rush since slidably securing a sensor mounting part is also is a known alternative securing mechanism in the art. Further, nowhere in Kostelecky is it disclosed that the slidably securing a sensor mounting part would make the system inoperable for its intended purposes. Thus, utilizing Kostelecky’s teaching, one of ordinary skill in the art may modify the mounting part to make it slidable.
For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SUMAN K NATH/Primary Examiner, Art Unit 2861